UNDER SE`CRETARY OF DEFENSE
4000 DEFENSE PENTAGoN
wAsHlNGToN, D.c. 20301-4000

 

lay 8 300

FERSONNEL AND
READ|NESS

On July 22, 2015, the Departrnent of Defense, Offlce of the Under Secretary of Defense
for Personnel and Readiness, published in the Federal Register a Final Rule entitled “Limitations
on Terrns of Consumer Credit Extended to Service Members and Dependents,” 80 FR 43 560 (the
"Final Rule"). The authority under which the Final Rule was issued has been questioned in
litigation. To resolve these questions, and in an abundance of caution, I state that I have become
familiar with the contents of the Final Rule, and I hereby affirm and ratify the Final Rule as it
was published in the Federal Register on July 22, 2015, including all regulatory analysis

certifications contained therein.